DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the Applicant’s claim amendment/argument received on 02/08/2021, in response to the Non-final Rejection mailed on 11/12/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Swaffield et al (US 2014/0287927 A1) in view of Denso Corp (JP 2012165484 A, as provided by the Applicant’s IDS).
For claim 1  and 4-5, Swaffield et al teaches a method of molding an electrical component bonded to thermosetting resin, including an injecting step in which thermosetting resin is injected into mold cavity and bonded to end of a component (coil) and forming an integral component (see [0010]-[0015]). It is obvious that the thermosetting resin that is injected is heated either before injecting or the mold is a heated mold and resin is melted (see [0010] [0017] states the “cure schedule’ for hardening or curing the thermosetting or thermoplastic material after it has been introduced into mould cavity will depend on the specific material that is used, together with any additives such as fillers materials, etc. Curing can take place at room temperature or, if elevated temperature required, the entire mould can be placed in a suitable oven or autoclave).  It is noted that Swaffield et al do not explicitly teach where the component being bonded is a stator of a motor as claimed.
In the same field of endeavor, pertaining to electrical component, Denso Corp suggest method of manufacturing stator of a rotating electric machine, wherein the terminal portion to which  segment conductor is connected is covered with an insulating film formed by curing an insulating resin applied to the surface of the terminal portion (see abstract, and claim 1). 

It is noted that claim as written requires a mold release step in which the molded portion is released from the forming die when at least either shear force of the thermosetting resin or adhesive strength between the coil end portion and the thermosetting resin becomes greater than a mold release force....It is noted that according to the instant specification ([0006]), the heating causes the shear force of the thermosetting resin or adhesive strength between the coil end portion and the thermosetting resin to be greater than a mold release force. The examiner notes that similarly, since Swaffield teaches application of heat to the forming die, and using similar materials such as thermosetting materials to bond the end portion of electrical component (see [0010]-[0017]), thus due to the heat, the shear force is greater than a determined mold release force as claimed.  It is noted that claim as written is broad as such it does not positively recite a specific step or way of releasing the product, and does not include any additional step that shows if there is any other step taken which may cause shear force to be greater, and therefore, claim is similarly rejected. 
Claims 2 -3  are rejected under 35 U.S.C. 103 as being unpatentable over Swaffield et al (US 2014/0287927 A1) in view of Denso Corp (JP 2012165484 A, as provided by the Applicant’s IDS) and in further view of Kalnins (US 4,252,513).
For claims 2-3, Swaffield et al  teach all the limitations to the claim invention as discussed above, however, fails to explicitly teach wherein the heating step is a step in which the thermosetting resin inside the forming die is heated by applying an electric current to the stator coil…as claimed. 
In the same field of endeavor, pertaining to curing thermosetting resins, Kalnins teaches applying an electrical potential to said electrode means to pass electric current substantially throughout said mixture confined within said mold cavity to thereby effect resistance heating, shaping and curing of said mixture within the mold cavity (see claim 1+8, abstract; col 1 lines 10 to col 4 lines 25). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Swaffield et al  with the heating step is a step in which the thermosetting resin inside the forming die is heated by applying an electric current, as suggested by Kalnins, for the benefit of efficiently curing thermosetting resin within the mold (see col 2 lines 35-50 which states many other benefits, such as flow of materials into cavities, promotes effective bonding in products, and efficient separation of the molded product).   The remainder of claims 2-3 pertains to releasing the product after heating, and such would have been obvious in view of Swaffield,  Denso Corp, and Kalnins, as the product is removed from the mold after curing (see [0017] of Swaffield, see col 2 lines 5 and onward, of Kalnins).                     
Response to Arguments
Applicant's arguments filed on  02/08/2021 have been fully considered but they are not persuasive.
In regards to claims 1, 4, and 5, rejection under 103 as being unpatentable over Swaffield et al (US 2014/0287927 A1) in view of Denso Corp (JP 2012165484 A). It is mainly argued that the cited references do not teach or suggest “a mold release step in 
The examiner notes that applicant’s claim is broad as such it does not recite any additional features in relation to specific  temperature or types of thermosetting material that distinguishes from Swaffield. Furthermore, it is noted that claim 1 as written requires a mold release step in which the molded portion is released from the forming die when at least either shear force of the thermosetting resin or adhesive strength between the coil end portion and the thermosetting resin becomes greater than a mold release force....It is noted that according to the instant specification ([0006]), the heating causes the shear force of the thermosetting resin or adhesive strength between the coil end portion and the thermosetting resin to be greater than a mold release force. The examiner notes that similarly, since Swaffield et al also teach application of heat to the forming die, and using similar materials such as thermosetting materials to bond the end portion of electrical component (see [0010]-[0017]), thus due to the heat, the shear force is greater than a determined mold release force as claimed. 
The applicant then argued that Swaffield merely states “the coil support member is removed from the mold cavity” and does not teach “the molded portion is removed from the mold after the curing step described” and therefore, it would not have been obvious to modify Swaffield in view of Denso to obtain the subject matter of claim 1. 
Examiner’s response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the examiner disagrees to the applicant’s argument and directs applicant to [0017] which does recite that product into the mold cavity. In paragraph [0017] of Swaffield recites:  The `cure schedule` for hardening or curing the thermosetting or thermoplastic material after it has been introduced into the mould cavity will depend on the specific material that is used, together with any additives such as filler materials etc. Curing can take place at room temperature or, if elevated temperatures are required, the entire mould can be placed in a suitable oven or autoclave.
It would have been obvious that product that is formed into the mold cavity as taught by Swaffield would need to be removed from the mold cavity ([0017]-[0023]), either before placing in the oven or after completing as mold is not always part of the final product that is electronic device. Therefore, applicant’s argument are not found persuasive.  If there is any questions or concern, Applicant’s presentative may call the examiner to expedite the patent prosecution.                
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0019588 A1 includes coil end and the frame with a thermosetting resin; see US 2007/0236099 A1 which discusses stator core injection molded.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743